DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hosotani et al. in Pub. No. US 2016/0365918 A1, hereinafter referred to as Hosotani, in view of Snyder in Patent No. US 9,735,859 B1.
 	Referring to claim 1, Hosotani discloses a method for a satellite communication system (FIG. 1) to perform routing between earth stations (4s) with a communication channel (2) via satellite (1), the method using a control station (combination of 5 & 7) to manage the connection of the earth stations, the method comprising: transmitting a first entry message from a first earth station (4-#1) of the earth stations to the control station using a control channel (3) via the satellite, the first entry message being a message for entry to the satellite communication system (paragraphs [0010], [0037] and [0039]); notifying the first earth station of a first network address using the control channel, by the control station, in response to receiving the first entry message (paragraphs [0010], [0037] and [0039]); transmitting a second entry message from a second earth station (4-#2) of the earth stations to the control station using the control channel, the second entry message being a message for entry to the satellite communication system (paragraphs [0010], [0037] and [0039]); notifying the second earth station of a second network address using the control channel, by the control station, in response to receiving the second entry message (paragraphs [0010], [0037] and [0039]); and establishing, by the earth stations, the communication channel after at least one of the notifying the first earth station of the first network address and the notifying the second earth station of the second network address, and wherein the establishing the communication channel includes establishing the communication channel between the first earth station and the second earth station (paragraphs [0010], [0037] and [0039]).
	Hosotani differs from the claim, it does not disclose a network addressing scheme, providing a first network address notification and a second network address notification, wherein the first network address and the second network address being the network addresses of the first and second earth stations managed by the control station, such that the notifying the first earth station of the first network address includes notifying the first earth station of at least the second network address, in addition to the first network address, the notifying the second earth station of the second network address includes notifying the second earth station of at least the first network address, in addition to the second network address, all of which are considered well known and commonly applied in satellite communications field for providing network devices connection utilizing conventional network addressing scheme.
 	Snyder, for example, from the similar field of endeavor, teaches such conventional network addressing scheme for establishing connection between earth stations in a satellite network, by providing a first network address notification and a second network address notification, wherein the first network address and the second network address being the network addresses of the first and second earth stations managed by the control station, such that the notifying the first earth station of the first network address includes notifying the first earth station of at least the second network address, in addition to the first network address, the notifying the second earth station of the second network address includes notifying the second earth station of at least the first network address, in addition to the second network address (col. 1, line 31 to col. 2, line 2, col. 2, line 63 to col. 3, line 14, col. 11, lines 13-36).  
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to adopt the conventional network addressing scheme of Snyder in the method of Hosotani to provide earth stations connection establishment in satellite network to further enhance the system compatibility and performance.
 	Referring to claim 3, Hosotani in view of Snyder disclose that notifying the first earth station of the first network address includes notifying the first earth station of the network addresses of all of the earth stations (col. 11, lines 13-36 in Snyder).
 	Referring to claim 4, Hosotani in view of Snyder disclose that notifying the second earth station of the second network address includes notifying the second earth station of the network addresses of all of the earth stations (col. 11, lines 13-36 in Snyder).
 	Referring to claim 5, Hosotani in view of Snyder disclose that establishing the communication channel is establishing the communication channel between the first earth station and the second earth station, with the control station serving as a HUB station (FIG. 1 in Hosotani, FIG. 2 in Snyder).
 	Referring to claim 6, Hosotani in view of Snyder disclose a further step, comprising:  notifying the first earth station of at least an updated network address, when the network address notified to the first earth station is updated after notifying the first earth station of the first network address (col. 13, lines 4-25, and step S103 in FIG. 4(b) of Snyder).
 	Referring to claim 7, Hosotani in view of Snyder disclose a further step, comprising: notifying of the second earth station of at least an updated network address, when the network address notified to the second earth station is updated after the notifying the second earth station of the second network address (col. 13, lines 4-25, and step S103 in FIG. 4(b) of Snyder).
 	Referring to claims 8 and 9, claims 8 and 9 are rejected for substantially same reason as claim 1, except each claim is in an apparatus claim format that is on a control station perspective, which is also taught by Hosotani (paragraphs [0008]-[0009], [0046]-[0047]).
 	Referring to claim 10, claim 10 is rejected for substantially same reason as combination of claims 3 and 4.
 	Referring to claims 11-13, claims 11-13 are rejected for substantially same reason as combination of claims 6 and 7.
 	Referring to claim 15, Hosotani in view of Snyder disclose that the satellite communication system is a DAMA system, and the control station controller, in response to receiving a request for assignment of channel of the satellite communication system from one of the earth stations via the control channel, notifies the one of the earth stations, via the control channel, of the communication channel that has been assigned (paragraph [0002], [0010], [0054]-[0055] in Hosotani).
 	Referring to claim 16, Hosotani in view of Snyder disclose that the communication channel assigned to the one of the earth stations is disconnected or after communication via the communication channel becomes unstable or interrupted, the control station controller again notifies the one of the earth stations, using the control channel, of a network address from among the network addresses stored in the network address manager in association with the respective earth stations, in response to receiving a re-entry message from the one of the earth stations using the control channel, the re-entry message being a message for re-entry to the satellite communication system (paragraph [0053] in Hosotani, col. 13, lines 4-25, col. 15, lines 36-52 in Snyder).
 	Referring to claim 17, claim 17 is rejected for substantially same reason as claim 1, except the claim is in an apparatus claim format that is on an earth station perspective, which is also taught by Hosotani (paragraphs [0007] and [0045]).
 	Referring to claim 19, claim 19 is rejected for substantially same reason as claim 3.
 	Referring to claim 20, claim 20 is rejected for substantially same reason as claim 5.
 	Referring to claim 21, claim 21 is rejected for substantially same reason as claim 13.
 	Referring to claims 22 and 23, claims 22 and 23 are rejected for substantially same reasons as claims 15 and 16.
Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.
 	In the remarks, the applicant mainly argued that Hosotani and Snyder, either individually or in combination, fail to disclose or suggest the claim features recited in independent claims 1, 8 and 17, by simply stating that Hosotani fails to disclose or suggest the claimed features of "establishing, by the earth stations, the communication channel after at least one of the notifying the first earth station of the first network address and the notifying the second earth station of the second network address, ... the establishing the communication channel includes establishing the communication channel between the first earth station and the second earth station," as recited in amended independent claim 1 and similarly recited in independent claims 8 and 17, and
 
 
Snyder fails to make up for the deficiencies of Hosotani.
 	The examiner respectfully disagrees since Hosotani clearly discloses the features of  "establishing, by the earth stations, the communication channel after at least one of the notifying the first earth station of the first network address and the notifying the second earth station of the second network address, ... the establishing the communication channel includes establishing the communication channel between the first earth station and the second earth station" (see paragraphs [0010], [0037] and [0039]), as recited in amended independent claim 1 and similarly recited in independent claims 8 and 17.
 	The applicant further argued that the claimed subject matter enables a data communication (IP communication) between earth stations via satellite without establishing unnecessary communication channels, to efficiently use the limited frequency bandwidth for a satellite communication channel.  However, such claim limitation cannot be found in any part of the claims.
 	In view of the above, the examiner believes that the rejection of claims 1, 3-13, 15-17, 19-23 under 35 U.S.C. 103 should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465